Exhibit 99.1 For Immediate Release Oct. 29, PNM Resources Reports Strong Third-Quarter Earnings Unregulated retail operations in Texas drive results Increased 2009 earnings outlook announced 2009 THIRD-QUARTER SUMMARY · Quarterly GAAP (generally accepted accounting principles) earnings of $0.59 per diluted share, compared with losses of $0.06 per diluted share in 2008 · Quarterly ongoing earnings of $0.63 per diluted share, compared with $0.27 per diluted share in 2008 YEAR-TO-DATE SUMMARY · Year-to-date GAAP earnings of $1.61 per diluted share, compared with losses of $2.42 per diluted share in 2008 · Year-to-date ongoing earnings of $0.94 per diluted share, compared with $0.24 per diluted share in 2008 (ALBUQUERQUE, N.M.) – PNM Resources (NYSE: PNM) today reported unaudited 2009 third-quarter consolidated GAAP earnings of $54.2 million, or $0.59 per diluted share, compared with losses of $5.5 million, or $0.06 per diluted share, in 2008. Unaudited, consolidated ongoing quarterly earnings were $57.8 million, or $0.63 per diluted share, compared with $23.6 million, or $0.27 per diluted share, in 2008.
